Citation Nr: 0732530	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  02-04 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.	Entitlement to an increased (compensable) rating for 
pilonidal cyst with post-operative scarring.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to July 
1975.     

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from December 1999 and November 
2002 RO rating decisions.  

In a December 1999 decision, the RO, inter alia, denied 
service connection for hearing loss, as well as denied a 
compensable rating for the veteran's service-connected 
pilonidal cyst.  In February 2000, the veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in March 2002, and the veteran filed a substantive 
appeal in April 2002.  

In a November 2002 rating decision, the RO denied service 
connection for hypertension, as secondary to service-
connected PTSD, and for an anal fissure.  In January 2003, 
the veteran filed a NOD.  A SOC was issued in July 2003.  The 
veteran filed a substantive appeal in July 2003, in which he 
indicated that he was appealing the denial of service 
connection for an anal fissure; that same month, the 
veteran's representative filed a substantive appeal as to the 
denial for service connection for hypertension.  

In a September 2005 decision, the Board denied the veteran's 
claim for service connection for hearing loss and remanded 
the remaining issues to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for additional development.  
After completion of the requested development, the AMC issued 
a supplemental SOC (SSOC) in April 2007 continuing the denial 
of the claim for a compensable rating for pilonidal cyst with 
post-operative scarring.  In a rating decision issued later 
the same month, the AMC granted service connection for an 
anal fissure and assigned an initial noncompensable 
disability rating, effective April 29, 2002.  Thus, the only 
issues remaining in appellate status are those described on 
the title page.  

As final preliminary matters, the Board notes that, during 
the pendency of the appeal, in June 2003, the veteran 
appointed The American Legion as his new representative, to 
replace the Disabled American Veterans.  The Board recognizes 
the change in representation.  

The Board also notes (as noted in the prior remand) that, in 
June 2003, the veteran filed an application for entitlement 
to an annual clothing allowance.  As the RO has not yet 
adjudicated this matter, it is again referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims remaining on appeal has been 
accomplished.

2.  Hypertension was not shown in service or for many years 
thereafter, there is no medical evidence or opinion even 
suggesting a medical relationship between hypertension and 
service, and the only medical opinion to address the 
relationship between hypertension and service-connected PTSD 
weighs against the claim.

3.  The post-operative scarring associated with the veteran's  
pilonidal cyst is located on a non-exposed area, is not 
tender or painful on examination or unstable, and does not 
limit motion or the function of the affected part; while deep 
with underlying soft tissue damage, such scarring also does 
not cover an area or areas exceeding 6 square inches (39 sq. 
cm.), and is not subject to repeated ulceration or involve 
adherence to underlying tissue.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to 
include as secondary service-connected PTSD, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310(a) (2007).

2.  The criteria for a compensable rating for pilonidal cyst 
with post-operative scarring are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes 7803, 
7804, 7805 (2001), 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, VCAA notice should include 
information pertaining to the assignment of disability 
ratings (to include the criteria for all higher ratings), as 
well as information pertaining to the assignment of effective 
dates.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, letters dated in August 2002, February 2004, 
October 2005, and March 2006 provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim for a higher rating and for service 
connection on a direct, presumptive or secondary basis, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and that he should provide evidence in his possession.  
In the August 2002 pre-rating letter, the RO provided notice 
regarding service connection on a direct and presumptive 
basis.  In the February 2004 post-rating letter, the RO 
provided notice regarding entitlement to a higher rating.  In 
the October 2005 letter, the AMC provided notice regarding 
service connection on a secondary basis, and asked the 
claimant to send VA any evidence in his possession pertaining 
to his claims.  Further, the SOC and SSOCs set forth the 
former and revised criteria for higher ratings the post-
operative scarring associated with the pilonidal cyst, which 
is sufficient under Dingess/Hartman.

After the veteran was afforded opportunity to respond to 
each, the April 2007 SSOC reflects readjudication of the 
claims on appeal.  Hence, while some of this notice was 
provided after the rating actions on appeal, the appellant is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

The Board also notes that the April 2007 SSOC informed the 
appellant how disability ratings and effective dates are 
assigned, as well as the type of evidence that impacts those 
determinations.  However, like the notice addressed above, 
neither the timing nor form of this notice is shown to 
prejudice the appellant.  Because the Board's decision herein 
denies the claims for an increased rating and for service 
connection, no other disability rating or effective date is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters remaining on appeal.  Pertinent 
evidence associated with the claims file consists of the 
veteran's service medical records, Social Security 
Administration (SSA) records, non-VA medical records, as well 
as inpatient and outpatient medical records from the 
Pittsburgh and Erie, Pennsylvania VA Medical Centers (VAMCs) 
and reports of VA examination.  Also of record and considered 
in connection with the appeal are the veteran's written 
statements and those of his representative.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notices of the RO/AMC, the 
claimant has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters being 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board is without authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2007).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

If a chronic disease, such as hypertension, becomes manifest 
to a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
hypertension during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Under 38 C.F.R. § 3.310(a), service connection also may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310 (2006).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

After a full review of the record, including the medical 
evidence and statements by the veteran and his 
representative, the Board finds that service connection for 
hypertension is not warranted on a direct, presumptive, or 
secondary basis.

Initially, the Board notes that there is no evidence of 
hypertension in service.  Service medical records reflect no 
complaint, finding, or diagnosis of hypertension.  Following 
his enlistment in February 1967 until his discharge 
examination in June 1965, his blood pressure readings were 
normal - 120/70 (August 1971), 100/60 and 127/74 (October 
1973), and 132/90 (August 1974).  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2007) (defining hypertensive 
vascular disease or hypertension for purposes of that section 
as diastolic blood pressure predominantly 90 mm. or greater 
and isolated systolic hypertension as systolic blood pressure 
predominantly 160 mm. or greater with diastolic blood 
pressure of less than 90mm and noting that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days).  
The June 1975 discharge examination report reflects that, the 
veteran's blood pressure reading was 116/72, which is also 
normal.  The veteran's vascular system was assessed as normal 
on discharge examination.  

There also is no evidence of hypertension within the one-year 
presumptive period for chronic diseases, or for many years 
after service.  The first indication of possible hypertension 
was on September 1978 VA examination which showed blood 
pressure readings of 126/100 (sitting) and 130/100 
(standing), but did not include a diagnosis of hypertension.  
A March 1999 VA examination report reflects a past history of 
hypertension, PTSD, and non-insulin dependent diabetes 
mellitus and a blood pressure reading of 132/82.  Even the 
veteran reported that he believed that he was diagnosed with 
hypertension in 1978 and has been under treatment since then, 
on VA examination in January 2007.  Thus, there is no 
evidence of elevated blood pressure or hypertension for years 
after service, as he was first diagnosed with hypertension 
more than three years after discharge from service, and no 
competent evidence directly relating the veteran's 
hypertension to disease or injury in service.  The Board 
points out that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that weighs against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

Further, there is no medical evidence or opinion even 
suggesting a relationship between hypertension and service, 
and neither the veteran nor his representative has 
identified, presented, or alluded to the existence of any 
such medical evidence or opinion.  

As regards the matter of whether the veteran's hypertension 
is related to his service-connected PTSD, the Board 
acknowledges that, in an April 2001 VA behavioral health 
note, a nurse practitioner indicated that the veteran's 
medical and emotional symptoms seem to exacerbate one 
another.  While a May 2001 VA medical student note reflects 
an assessment of diabetes mellitus Type II (insulin 
requiring) with concomitant hypertension.  However, the only 
competent opinion addressing the question of whether the 
veteran's hypertension is related to his PTSD weighs against 
the claim.  A January 2007 VA examiner reviewed the veteran's 
claims file-to include service medical records and VA 
treatment records-and examined the veteran.  This examiner 
concluded that the veteran's hypertension is not caused or 
aggravated by his service-connected PTSD.  In support, the 
examiner noted that the veteran's hypertension has been 
present since the 1970s with only a fairly recent diagnosis 
of PTSD, in the past five to seven years.  Thus, the only 
competent opinion to address the relationship between the 
veteran's hypertension and his PTSD weighs against the claim.

In addition to the medical evidence, the Board has considered 
the veteran's own assertions, as well as those of his 
representative advanced on his behalf.  However, matters of 
diagnosis and etiology within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As laypersons without the appropriate medical 
training and expertise, neither is competent to provide a 
probative opinion on a medical matter, such as the medical 
relationship, if any, between a specific disability and 
either service or service-connected disability.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under these circumstances, the claim for service connection 
for hypertension, to include as secondary to service-
connected post-traumatic stress disorder (PTSD), must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

III.  Increased Rating

Disability evaluations are determined by comparing a 
veteran's symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings applies under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The rating schedule authorizes the assignment of a 
noncompensable rating in every instance in which the rating 
schedule does not provide such a rating ad the requirement 
for a compensable rating are not met.  38 C.F.R. § 4.31 
(1996).

Historically, by a rating action dated in December 1977, the 
RO granted service connection for residuals of recurring 
pilonidal cyst and assigned an initial temporary total rating 
(TTR) for convalescence, under 38 C.F.R. § 4.30, following VA 
hospitalization in September 1977 for excision and drainage 
of a recurring pilonidal abscess, effective September 28, 
1977; and a 10 percent rating, effective November 11, 1977.  
In that rating decision, the RO noted that, in August 1972, 
the veteran was seen at the dispensary with a complaint of a 
pilonidal cyst.  Later that month, the cyst was excised and 
healed well.  In September 1977, on admission at the VA 
hospital, the veteran reported recurring attacks of pain in 
the sacral area and pain and swelling in the pilonidal sinus 
area, four days prior to admission.  He underwent incision 
and drainage of the pilonidal abscess and recovered 
satisfactorily.  The hospital report reflected that probably 
in the near future the veteran might have recurrence of 
pilonidal sinus. 

In March 1979, the veteran was admitted for re-incision and 
drainage of a pilonidal abscess.  Because of his history of 
recurrence and multiple operations, a decision was made to 
excise the whole cyst area with primary closure of the wound.  
By a May 1979 rating action, the RO again assigned a TTR for 
hospitalization and convalescence under 38 C.F.R. §§ 4.29 and 
4.30, effective March 4, 1979, and assigned a 10 percent 
rating, effective May 1, 1979, for recurring pilonidal cyst.  
Following a June 1980 VA examination, showing that the 
veteran's wound had healed completely without residual 
disability, the RO assigned a noncompensable rating for 
pilonidal cyst, healed, effective October 1, 1980.  This 
disability rating has remained unchanged since then.

In December 1998, the veteran filed his claim for a higher 
(compensable) rating, which the RO denied in a December 1999.

Effective August 30, 2002, the portion of the rating schedule 
for evaluating disabilities of the skin, to include scars, 
was revised.  See 67 Fed. Reg. 49,596 (July 31, 2002); 67 
Fed. Reg. 58,448, 58,449 (Sept. 12, 2002) (codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2007)).  As 
there is no indication that the revised criteria are intended 
to have retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  The retroactive reach of the 
revised regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.

In this case, the RO (to include the AMC) has considered the 
claim for increase under both the former and revised 
applicable criteria, and has given the appellant notice of 
both criteria (see the March 2002 SOC and April 2007 SSOC).  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria, as appropriate.

The former criteria, in effect prior to August 30, 2002, 
provided a maximum 10 percent rating for superficial, poorly 
nourished scars with repeated ulcerations, under Diagnostic 
Code 7803.  A maximum 10 percent rating was also warranted 
for superficial scars which are tender and painful on 
objective demonstration under Diagnostic Code 7804.  Scars 
could also be evaluated based on limitation of functioning of 
the part affected under Diagnostic Code 7805.  See 38 C.F.R. 
§ 4.118 (2001).  

The revised criteria provide for assignment of a 10 percent 
rating for scars, other than the on the head, face, or neck, 
which are deep and cause limited motion in an area exceeding 
six square inches (39 sq. cm.); for scars covering an area of 
144 square inches (929 sq. cm.) or greater even where 
superficial and without resulting motion limitation; for a 
superficial unstable scar (characterized by a frequent loss 
of skin covering the scar); or a superficial scar that is 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804 (2007).  A 10 percent rating is the 
maximum allowable under Diagnostic Codes 7802, 7803 and 7804. 
Otherwise, scars will be rated on the limitation of function 
of the affected part, under Diagnostic Code 7805.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  

Considering the evidence in light of the above, the Board 
finds that the preponderance of the evidence reflects that 
the veteran's post-operative scarring does not warrant a 
compensable rating under either the former or revised rating 
criteria.  

VA medical records show no treatment after October 1980 for 
residuals of the veteran's pilonidal cyst.  On March 1999 VA 
examination, the veteran reported some drainage from the 
distal end of the cyst area over the last couple of months 
but denied any pain from the cyst.  He complained that the 
scar tissue from the pilonidal cyst repair did itch at times.  
On examination, there was an about 4-inch healed incisional 
scar from the pilonidal cyst; no drainage was noted from the 
scar tissue.  The assessment was pilonidal cyst per history.  
The examiner added that it did not appear to be currently 
active.  Instead, the veteran appeared to be having problems 
from an anal fissure with some stool leakage.   

On March 2004 VA examination, the veteran had a well-healed 
2.5-inch vertical scar from previous pilonidal cyst surgery.  
His scar was nontender to palpation; no leakage was noted 
from the scar area.  The veteran complained of itching.  
Similarly, on January 2007 VA examination, the veteran 
complained of almost daily itching in the area of the surgery 
where he had some scar tissue and stated that he did not put 
any sort of medication on the area.  He denied any pain or 
bleeding in that area.  Just above the superior aspect of the 
gluteal folds, there was a depressed area, which measured 10 
cm. long, on examination.  In the base of this, there was a 
slightly white scar that was about 10 cm. long and was 0.1 
cm. wide.  The scar was not painful.  There was no adherence 
to underlying tissue.  Skin texture was normal. The scar was 
not unstable.  There was no elevation/depression of the scar.  
The scar was deep with underlying soft tissue loss presumably 
due to the surgery, which removed the tissue along with the 
pilonidal cyst.  There was no inflammatory change noted.  The 
total area of the scar was 1 sq. cm., involving zero percent 
of exposed body areas and less than one percent of the entire 
body area.  The impression included pilonidal cyst with 
drainage times one and removal times two, resulting in 
scarring and depression as described above.

Applying the former rating criteria, the preponderance of the 
evidence shows that, prior to August 30, 2002, the veteran's 
residual scarring from pilonidal cyst incision and drainage 
was neither manifested by superficial, poorly nourished scars 
with repeated ulcerations nor by superficial scars which were 
tender and painful on objective demonstration, so as to 
warrant a compensable rating under either Diagnostic Code 
7803 or Diagnostic Code 7804.  

Applying the revised rating criteria, the preponderance of 
the evidence shows that, from August 30, 2002, the veteran's 
residual scarring from pilonidal cyst incision and drainage 
is manifested by scarring located on a non-exposed area, that 
is not painful on examination or unstable, does not adhere to 
underlying tissue, and, while it is deep with underlying soft 
tissue damage, it does not cover an area or areas exceeding 6 
square inches (39 sq. cm.), so as to warrant a compensable 
rating under Diagnostic Codes 7802, 7803 or 7804.  

Additionally, the record contains no findings of limitation 
of function or motion due to the post-operative scarring, so 
as to warrant rating the disability under either the former 
or the revised Diagnostic Code 7805.  The Board acknowledges 
that the veteran has complained of itching and drainage.  
However, itching is not a rating criterion and any leakage 
problems appear to be due to his service-connected anal 
fissure, not his pilonidal cyst.  

As the evidence does not support a compensable rating for the 
veteran's residual post-operative scarring associated with 
his pilonidal cyst, the RO has appropriately continued the 
noncompensable rating for such scarring (see 38 C.F.R. 
§ 4.31), and the claim for increase must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against assignment of 
a compensable rating under the former or revised applicable 
criteria, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for hypertension, to include as secondary 
to service-connected PTSD, is denied.

An increased (compensable) rating for pilonidal cyst with 
post-operative scarring is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


